IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20033
                           Summary Calendar



CEDRIC O’NEAL,

                                           Plaintiff-Appellant,
versus


WYMAN-GORDON FORGINGS, INC.,

                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-2638
                       --------------------
                          October 2, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cedric O’Neal appeals from a summary judgment dismissing his

claims against Wyman-Gordon Forgings, Inc.    On appeal, he contends

that he presented summary judgment evidence that raised a fact

issue with respect to his claims alleging hostile work environment,

retaliation, and a Texas state law claim of intentional infliction

of emotional distress.    Our de novo review of the summary judgment

evidence leads inexorably to the same conclusions reached by the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court with respect to appellant’s claims. The judgment of

the district court is affirmed essentially for the reasons stated

in its order granting summary judgment signed October 29, 1999.

AFFIRMED.